By the Court,
unanimously. The statute on winch this information is grounded, prohibits all persons from exhibiting “ on any public stage or place whatsoever, any games, tricks, plays, shows, tumbling, rope-dancing, puppet-shows, or feats of uncommon dexterity or agility of body,” under a penalty. The word shows, which alone can apply to this case, has no technical meaning, known in law; and it cannot be extended by construction, to render criminal the mere exhibition of a work of art, a natural curiosity, or the collections of a museum.
*108Every public show and exhibition, which outrages de-(:cllcD shocks humanity, or is contrary to good morals, is punishable at common law. The averment in this in- , . . formation, that it is contrary to the statute, may be rejected as surplusage, and will not vitiate. But such an information must particularly state the circumstances in which the indecency, barbarity or immorality, consists; that the court may judge whether the public exhibition of the show amounts to a crime.
This information alleges, that said Knowles exhibited a horrid and unnatural monster, highly indecent, unseemly, and improper to be seen, or exposed as a show; but spates no circumstances in the description of its appearance, which show this allegation to be true: it cannot be supported, either at common law, or on the statute.
Judgment reversed.